950 F.2d 731
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Romulo J. LAGOS, Petitioner-Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 91-7049.
United States Court of Appeals, Federal Circuit.
Nov. 15, 1991.

Before CLEVENGER, Circuit Judge, EDWARD S. SMITH, Senior Circuit Judge, and RADER, Circuit Judge.
DECISION
PER CURIAM.


1
Romulo J. Lagos appeals from the order of the Court of Veterans Appeals, No. 90-608 (Jan. 31, 1991), dismissing his petition for lack of jurisdiction.   We affirm.

OPINION

2
The Court of Veterans Appeals dismissed Lagos' appeal because the Board of Veterans Appeals had not issued a final decision.   The dismissal was without prejudice to a later appeal by Lagos if and when the Board of Veterans Appeals issues a final decision adversely affecting Lagos.   The Court of Veterans Appeals jurisdiction is confined to review of final decisions of the Board of Veterans Appeals.   See 38 U.S.C. § 4052(a), redesignated as 38 U.S.C. § 7252(a);  38 U.S.C. § 4066, redesignated as 38 U.S.C. § 7266.*  Lagos does not dispute that the Board did not issue a final decision in his case.   Accordingly, the decision of the Court of Veterans Appeals dismissing Lagos' appeal for lack of jurisdiction is affirmed.



*
 See Department of Veterans Affairs Health-Care Personnel Act of 1991, Pub.L. No. 102-40, § 402(b)(1), 105 Stat. 187, 238-239 (May 7, 1991)